Title: To Thomas Jefferson from James Innes, 24 February 1781
From: Innes, James
To: Jefferson, Thomas



Sir
 Williamsburgh Feby 24th 1781.

The Return you require was sent from this post to the adjutant General, above nine Days since. But that I suppose having miscarried from the villainy of the Express riders (every one of whom, that I am acquainted with ought to suffer Death) I herewith transmit a second Account of the two Regiments stationed at and below this place. I can with truth assure your Excellency that I never within the Compass of my short existence experienced so much real anxiety as has fallen to my lot for a few Days past, on account of the mutinous spirit that prevails among the militias on Service in this Quarter. The promise of reliefs has appeased them for a time and I hope they will remain quiet until actual reliefs do arrive.
General Nelson desires me to remind your Excellency that in a few Days legislative Duty will call us from our Commands. He requests that you would inform the Baron of this Circumstance  that officers may be timously sent down to supply our places. I have the honor to be most respectfully Yr Excellency’s most obt Servt,

Jas Innes Colo Commt.

